DETAILED ACTION

	Independent Claim Summary
UE determines link failure with BS, sends SR to BS to recover link, UE receives ACK
DMRS that is QCL with the downlink
Select downlink with performance above a threshold
	
Response to Arguments
35 USC § 103
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
On p.10, applicant argues that the SR in Xiong fails to teach “M preferred transmission links … for recovering a communication link.”  The examiner respectfully disagrees.
Xiong teaches the commonly known parameters included in a scheduling request.  Tabet teaches that scheduling requests may be implemented in the event of a link failure in order to recover communications as taught in [0049].  The claims remain unpatentable.

On p.11, applicant argues that Shimezawa, Lee, Ng fail to teach about the QCL relationship between the DMRS of the channel that carries acknowledgment information 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claim limitation in question reads “wherein a demodulation reference signal of the channel has a quasi-co-location relationship with the M preferred transmission links.”  The channel refers to the PDCCH which carries the ACK response from the BS to the UE.  The M preferred transmission link refers to the PDSCH on which the UE communicates with the BS.  The limitation essentially says a DMRS associated with the PDCCH is QCL with a PDSCH.  Shimezawa teaches at [0250-254, 261-264] a DMRS used in decoding PDSCH / PDCCH are quasi co-located with PDSCH channel including CSI-RS, CRS.  Shimezawa adequately meets the claim language.  The claims remain unpatentable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Independent Claims
Claim 1, 27, 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958) in view of Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655).
([0042-46]: scheduling request including UE capabilities, CSI, CC indexes, and resource request in time and frequency domain in order to establish communication with BS); and monitoring, by the first communication node, a channel that carries acknowledgement information from the serving communication node ([0029, 0044]: UE may receive ACK / NACK from BS on PDCCH).
Xiong may not explicitly teach determining, by a first communication node, one or more failures on a communication link between the first communication node and a serving communication node; determining, by the first communication node, in response to the one or more failures, information indicating M preferred transmission links from the serving communication node to the first communication node for recovering the communication link between the first communication node and the serving node on which the one or more failures occur, wherein M is a positive integer greater than or equal to 1.  However, Tabet teaches determining, by a first communication node (UE), one or more failures on a communication link between the first communication node and a serving (serving BS) communication node ([0049]: BS ends connection due to RLF, UE determines link failure and sends SR); determining, by the first communication node, in response to the one or more failures, information ([0049]: UE sends scheduling request in response to RLF in order to reestablish communication) indicating M preferred transmission links from the serving communication node to the first communication node for recovering the communication ([0049]: UE sends scheduling request to recover communication link).
Thus, it would have been obvious to one of ordinary skill in the art to implement reestablishing a connection, taught by Tabet, into the scheduling request, taught by Xiong, in order to recover from a connection failure. In addition it would have been obvious to combine Xiong and Tabet in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Xiong may not explicitly teach wherein a demodulation reference signal of the channel has a quasi-co-location relationship with the M preferred transmission links. However, Shimezawa teaches wherein a demodulation reference signal of the channel has a quasi-co-location relationship with the M preferred transmission links ([0250-254, 261-264]: DMRS used in decoding PDSCH / PDCCH are quasi co-located with PDSCH channel including CSI-RS, CRS) (see also US-20150257130, [0129] QCL between CRS, CSI-RS, SRS and DMRS for PDCCH or PDSCH; US-20130279437 [0127]: DMRS for PDCCH QCL with DMRS for PDSCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement QCL, taught by Shimezawa, into the communication system, taught by Xiong, in order to implement a feature of a known and predefined protocol, and to help the UE with channel estimation, frequency offset error estimation, and synchronization procedures as defined by 3GPP. In addition it would have been obvious to combine Shimezawa and 
Xiong may not explicitly teach wherein the M preferred transmission links are selected among N candidate transmission links, and wherein link performances of the M preferred transmission links are higher than a second predetermined threshold, N being a positive integer greater than M.  However, Hong teaches wherein the M preferred transmission links are selected among N candidate transmission links, and wherein link performances of the M preferred transmission links are higher than a second predetermined threshold, N being a positive integer greater than M ([0118, 119]: terminal 751 may add or delete acceptable beams based on criterion such as RSRP).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining preferred links from amongst candidate links, taught by Hong, into the communication system, taught by Xiong, in order to determine the best links for communication. In addition it would have been obvious to combine Xiong and Hong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Dependent Claims
Claim 2, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655) in further view of Uchino (US-20160119844).

Xiong may not explicitly teach wherein the one or more failures is determined according to a signal transmitted by the serving communication node.  However, Uchino teaches wherein the one or more failures is determined according to a signal transmitted by the serving communication node ([0046]: eNB notifies UE of congestion).
Thus, it would have been obvious to one of ordinary skill in the art to implement error notification, taught by Uchino, into the communication system , taught by Xiong, in order to enable the UE to respond to the connection failure. In addition it would have been obvious to combine Xiong and Uchino in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655) in further view of Bangolae (US-20180098370).
As to claim 4, 54: Xiong teaches the method of claim 1, 45.
Xiong may not explicitly teach wherein the information indicates that a link performance of a signal transmitted by the serving communication node to the first communication node is lower than a first predetermined threshold.  However, Bangolae teaches wherein the information indicates that a link performance of a signal transmitted ([0067, 163]: measurement report).
Thus, it would have been obvious to one of ordinary skill in the art to implement measurement reports, taught by Bangolae, into the communication system, taught by Xiong, in order to enable relays. In addition it would have been obvious to combine Xiong and Bangolae in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 9, 20, 56, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958) in view of Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655).
As to claim 9, 56: Xiong teaches the method of claim 1, 45, further comprising: adjusting, by the first communication node, the communication links between the first communication node and the serving communication node according to the information indicating the M preferred transmission links ([0042-46]: scheduling request including UE capabilities, CSI, CC indexes, and resource request in time and frequency domain).

As to claim 20, 58: Xiong teaches the method of claim 1, 45, comprising: transmitting, by the first communication node, the information in a contention manner ([0028, 42, 46]).

Claim 18, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655) in view of Bae (US-20120163192)
As to claim 18, 57: Xiong teaches the method of claim 1, 45.
Xiong may not explicitly teach wherein the determining the one or more failures comprises: determining, by the first communication node, that a failure occurs when link performances of all transmission links in a first type of transmission link are lower than a predetermined threshold; and determining, by the first communication node, that a number of failures reaches N1 times; N1 is a natural number.  However, Bae teaches wherein the determining the one or more failures comprises: determining, by the first communication node, that a failure occurs when link performances of all transmission links in a first type of transmission link are lower than a predetermined threshold; and determining, by the first communication node, that a number of failures reaches N1 times; N1 is a natural number (fig.1 [0045]) (see also US-20140334319 [0067]).
Thus, it would have been obvious to one of ordinary skill in the art to implement an algorithm to determine radio link failure using a counter, taught by Bae, into the communication system, taught by Xiong, in order to provide an objective measure by which to make decisions. In addition it would have been obvious to combine Xiong and Bae in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 22, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655) in view of Zhao (US-20140302884).
As to claim 22, 59: Xiong teaches the method of claim 1, 45, further comprising after transmitting the information ([0042-46]), … ; and monitoring, by the first communication node, at least one of a control channel or a data channel on the one or more switched communication link ([0052, 53, 58, 61]).
Xiong may not explicitly teach switching, by the first communication node, the communication links to Q transmission links among the M preferred transmission link … wherein Q is a natural number less than or equal to M.  However, Zhao teaches switching, by the first communication node, the communication link to Q transmission links among the M preferred transmission links … wherein Q is a natural number less than or equal to M (abstract, [0005]: rank / group links according to quality).
Thus, it would have been obvious to one of ordinary skill in the art to implement selecting a subset of available links, taught by Zhao, into the communication system, taught by Xiong, in order to implement the best available resources. In addition it would have been obvious to combine Xiong and Zhao in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 49, 52, 65, 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655) in view of Qiang (US-20170251491).
 As to claim 49, 52, 65, 67: Xiong teaches the method of claim 1, 27, 45, 46.
Xiong may not explicitly teach further comprising: receiving, by the first communication node, a signaling message from the serving communication node indicating information about a control channel resource, wherein the information for the control channel resource comprises transmission link information associated with the control channel resource.  However, Qiang teaches further comprising: receiving, by the first communication node, a signaling message from the serving communication node indicating information about a control channel resource, wherein the information for the control channel resource comprises transmission link information associated with the control channel resource ([0056]).
Thus, it would have been obvious to one of ordinary skill in the art to implement the generic concept of apprising UE of control channel information, taught by Qiang , into the communication system, taught by Xiong, in order to enable the UE to make use of control channel resources. In addition it would have been obvious to combine Qiang and Xiong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 50, 51, 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Shimezawa (US-20160029351), Hong (US-20140162655) in view of Cho (US-20110090856).
As to claim 50, 51, 66: Xiong teaches the method of claim 1, 27, 46.
Xiong may not explicitly teach wherein the communication link includes the channel carrying the acknowledgment information. However, Cho teaches wherein the communication links include the channel carrying the acknowledgment information ([0078, 134]).
Thus, it would have been obvious to one of ordinary skill in the art to implement acknowledgement channel, taught by Cho, into the communication system, taught by Xiong , in order to implement an implicit NACK. In addition it would have been obvious to combine Cho and Xiong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US-20180227958), Tabet (US-20130310057), Zhao (US-20140302884), Shimezawa (US-20160029351), Hong (US-20140162655) in view of Cho (US-20110090856).
	As to claim 62: Xiong teaches the device of claim 59.
Xiong may not explicitly teach wherein the communication links include the channel carrying the acknowledgment information. However, Cho teaches wherein the ([0078, 134]).
Thus, it would have been obvious to one of ordinary skill in the art to implement acknowledgement channel, taught by Cho, into the communication system, taught by Xiong , in order to implement an implicit NACK. In addition it would have been obvious to combine Cho and Xiong in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466